         Case 1:16-cv-01724-RC Document 164 Filed 07/22/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


WILDEARTH GUARDIANS; and
PHYSICIANS FOR SOCIAL
RESPONSIBILITY,
                                                     No. 1:16-cv-01724-RC
                       Plaintiffs,

v.

DAVID BERNHARDT; WILLIAM PERRY
PENDLEY; and U.S. BUREAU OF LAND
MANAGEMENT,

                       Defendants,

WESTERN ENERGY ALLIANCE;
PETROLEUM ASSOCIATION OF
WYOMING; AMERICAN PETROLEUM
INSTITUTE; STATE OF WYOMING; and
STATE OF UTAH,

                       Intervenor-Defendants.


 AMERICAN PETROLEUM INSTITUTE’S RESPONSE TO PLAINTIFFS’ NOTICE OF
                  SUPPLEMENTAL AUTHORITY

       Intervenor-Defendant American Petroleum Institute (“API”) hereby responds to Plaintiffs

WildEarth Guardians’ and Physicians for Social Responsibility’s (collectively, “Plaintiffs”)

Notice of Supplemental Authority (Dkt. No. 163). Plaintiffs’ notice of the Northern District of

California’s recent decision in State of California, et al. v. Bernhardt, et al., No. 4:18-cv-05712-

YGR (N.D. Cal. July 15, 2020), lends no support to Plaintiffs’ argument that Federal




                                                 1
          Case 1:16-cv-01724-RC Document 164 Filed 07/22/20 Page 2 of 4




Defendants’ Supplemental Environmental Assessment (“SEA”) inadequately considered the

potential cumulative impacts of the challenged oil and gas lease sales. 1

       State of California largely relies on this Court’s prior explication of the National

Environment Policy Act’s (“NEPA”) requirement to consider cumulative impacts. See Pls.’

Notice, Exh. 1 at 48–49; see also WildEarth Guardians v. Zinke, 368 F. Supp. 3d 41, 75–77

(D.D.C. 2019). The SEA, however, complied fully with this Court’s decision by quantifying the

potential direct and indirect greenhouse gas (“GHG”) emissions arising from future development

of issued leases, and then detailing cumulative impacts by placing the challenged leases’

potential future GHG emissions in their state, regional, and national context, including “as a

percentage of state-wide and nation-wide emissions,” which this Court found “a permissible and

adequate approach.” API Reply In Support of Cross-Mot. for Summ. J. (Dkt. No. 160), at 15

(quoting WildEarth, 368 F. Supp. 3d at 79). See also id. at 14–18; API Mem. in Opposition to

Pls.’ Mot. for Summ. J. (Dkt. No. 151), at 15–17, 28–30.

       Moreover, the State of California decision involved a rulemaking with nationwide effect,

see Pls.’ Notice, Exh. 1 at 2–9, thus implicating a broader geographic scope of potential

cumulative impacts than the Wyoming lease sales at issue in this case. This distinction is

consistent with the D.C. Circuit’s admonition that “[a] NEPA cumulative-impact analysis need

only consider the effect of the current project[s] along with any other past, present or likely

future actions in the same geographic area as the project[s] under review.” Sierra Club v.

FERC, 672 F. App’x 38, 39 (D.C. Cir. 2016) (emphasis original). See also Reply at 16–17.


1
  Plaintiffs’ effort to rely on State of California v. Bernhardt (see Pls.’ Notice at 2) for the
alleged proposition that the effects of the challenged lease sales were uncertain has already been
refuted by the showings made by the Federal Defendants and other intervenors on that subject,
which API has incorporated by reference.


                                                 2
          Case 1:16-cv-01724-RC Document 164 Filed 07/22/20 Page 3 of 4




Having a narrower geographic scope, the SEA’s cumulative impact analysis is necessarily

distinct from the analysis required by the State of California decision.

                                                  Respectfully submitted,

                                                     /s/ Steven J. Rosenbaum
Paul G. Afonso                                       Steven J. Rosenbaum
Ben Norris                                           Bradley K. Ervin
AMERICAN PETROLEUM INSTITUTE                         COVINGTON & BURLING, LLP
1220 L St., N.W.                                     One CityCenter
Washington, D.C. 20005                               850 Tenth St., N.W.
Phone: (202) 682-8000                                Washington, D.C. 20001
Fax: (202) 682-8033                                  Phone: (202) 662-6000
norrisb@api.org                                      Fax: (202) 662-6291
                                                     srosenbaum@cov.com

                                                     Counsel for American Petroleum Institute




                                                 3
         Case 1:16-cv-01724-RC Document 164 Filed 07/22/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 22nd day of July, 2020, I caused a true and correct copy of

the foregoing to be filed with the Court electronically via the CM/ECF system, which will serve

the foregoing by electronic means on all counsel of record in this case.


                                                     /s/ Steven J. Rosenbaum
                                                     Steven J. Rosenbaum
                                                     COVINGTON & BURLING, LLP
                                                     One CityCenter
                                                     850 Tenth St., N.W.
                                                     Washington, D.C. 20001
                                                     Phone: (202) 662-6000
                                                     Fax: (202) 662-6291
                                                     srosenbaum@cov.com




                                                 1
